COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ex parte Dean Wesley Wyman

Appellate case number:     01-18-00855-CR

Trial court case number: 2100499

Trial court:               County Criminal Court at Law No. 4 of Harris County

        The clerk’s record filed on September 26, 2018 does not contain appellant’s application for
writ of habeas corpus, filed on or about November 24, 2015, or an amendment to that application,
filed on or about January 28, 2018.
       Accordingly, we order the trial court clerk to file within 10 days of the date of this order a
supplemental clerk’s record containing appellant’s application for writ of habeas corpus, filed on
or about November 24, 2015, and an amended application, filed on or about January 28, 2018. See
TEX. R. APP. P. 34.5(c)(1).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: October 4, 2018